The evidence authorized the submission of the case to the jury. The evidence first excepted to tended to discredit the testimony of one of the defendant's witnesses. The admission of evidence not strictly rebutting, but otherwise competent, is not error of law. The other evidence excepted to had a tendency to rebut a witness of the defendant, and furthermore it was competent in mitigation of damages. The remarks of counsel in argument, to which exceptions were taken, were justified by the evidence.
Exceptions overruled. *Page 590